Name: Council Regulation (EC) No 1030/2003 of 16 June 2003 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: defence;  wood industry;  coal and mining industries;  Africa;  international affairs;  international trade
 Date Published: nan

 Avis juridique important|32003R1030Council Regulation (EC) No 1030/2003 of 16 June 2003 concerning certain restrictive measures in respect of Liberia Official Journal L 150 , 18/06/2003 P. 0001 - 0006Council Regulation (EC) No 1030/2003of 16 June 2003concerning certain restrictive measures in respect of LiberiaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Council Common Position 2001/357/CFSP of 7 May 2001 concerning restrictive measures against Liberia(1),Having regard to the proposal from the Commission,Whereas:(1) United Nations Security Council Resolutions 1343 (2001) of 7 March 2001 and 1408 (2002) of 6 May 2002 imposed restrictive measures on the government of Liberia for its support to armed rebel groups in the region. By Resolution 1478 (2003) of 6 May 2003, the Security Council decided to extend the application of those restrictive measures for a period of 12 months from 7 May 2003. It also decided to prohibit all imports of round logs and timber products originating in Liberia for a period of 10 months from 7 July 2003.(2) Certain of these measures fall under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council.(3) Council Regulation (EC) No 1318/2002 of 22 July 2002 concerning certain restrictive measures in respect of Liberia(2), implemented Resolutions 1343 (2001) and 1408 (2002) of the Security Council as far as the territory of the Community is concerned. That Regulation expired on 8 May 2003. It is now necessary to implement Resolution 1478 (2003). For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(4) Member States should determine the sanctions applicable to infringements of the provisions of this Regulation. Sanctions provided for should be proportionate, effective and dissuasive.(5) Since Council Regulation (EC) No 1318/2002 expired on 8 May 2003, this Regulation should enter into force on the day of its publication and be applicable in line with the dates provided for in Common Position 2003/365/CFSP of 19 May 2003,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to the powers of the Member States in the exercise of their public authority, providing Liberia with technical training or assistance related to the provision, manufacture, maintenance or use of arms and related material of all types including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned shall be prohibited.2. The prohibition referred to in paragraph 1 shall not apply in cases where the Committee established by paragraph 14 of United Nations Security Council Resolution 1343 (2001) has granted an exemption in advance. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex I to this Regulation.Article 21. The direct or indirect import into the Community of all rough diamonds from Liberia, as defined in Annex II, whether originating there or not, shall be prohibited.2. The direct or indirect import into the Community of all round logs and timber products originating in Liberia, as defined in Annex III, shall be prohibited.Article 3The Commission shall be empowered to:(a) amend Annex I on the basis of information supplied by Member States;(b) amend Annexes II and III in order to bring them into line with changes that may be made to the Combined Nomenclature.Article 4Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Committee established by paragraph 14 of United Nations Security Council Resolution 1343 (2001) for the purpose of the effective implementation of this Regulation.Article 5The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with all relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts.Article 6This Regulation shall apply notwithstanding any rights conferred, or obligations imposed, by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 71. Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall, where relevant, be those determined by the Member States in order to give effect to Article 7 of Regulation (EC) No 1318/2002.2. Each Member State shall be responsible for bringing proceedings against any natural or legal person, entity or body under its jurisdiction, in cases of violation of any of the prohibitions laid down in this Regulation by such person, entity or body.Article 8This Regulation shall apply:(a) within the territory of the Community, including its airspace;(b) on board any aircraft or any vessel under the jurisdiction of a Member State;(c) to any person elsewhere who is a national of a Member State; and(d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State.Article 91. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.2. Article 1, Article 2(1) and Articles 3, 4, 5, 6, 7 and 8 shall apply from 8 May 2003.Article 2(2) shall apply from 7 July 2003.3. This Regulation shall expire on 8 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 16 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 126, 8.5.2001, p. 1. Common position as last amended by Common Position 2003/365/CFSP of 19 May 2003 (OJ L 124, 20.5.2003, p. 49).(2) OJ L 194, 23.7.2002, p. 1.ANNEX IList of competent authorities referred to in Article 1(2)BELGIUMService public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1,Rue des Petits Carmes 19B - 1000 BruxellesDirection des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieures(a) Service Afrique du Sud du Sahara (B.22),Tel. (32-2) 501 85 77(b) Coordination de la politique commerciale (B.40)Tel. (32-2) 501 83 20(c) Service transports (B.42)Tel. (32-2) 501 37 62Fax (32-2) 501 88 27Service public fÃ ©dÃ ©ral Ã ©conomie, PME, classes moyennes et Ã ©nergie ARE 4 o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Tel. (32-2) 206 58 16/27 Fax (32-2) 230 83 22DENMARKErhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01Udenrigsministeriet Asiatisk Plads 2 DK - 1448 KÃ ¸benhavn K Tel. (45) 33 92 00 00 Fax (45) 32 54 05 33Justitsministeriet Slotsholmsgade 10 DK - 1216 KÃ ¸benhavn K Tel. (45) 33 92 33 40 Fax (45) 33 93 35 10GERMANYBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49) 61 96 908-0 Fax (49) 61 96 908-800GREECEMinistry of Economy and Finance General Secretariat for International Economic RelationsGeneral Directorate for Policy Planning and Management1 Kornarou str. GR - 105 63 AthÃ ¨nes Tel. (30-210) 328 64 01-3 Fax (30-210) 328 64 04Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30-210) 328 64 01-3 Ã ¦Ã ±Ã ¾: (30-210) 328 64 04SPAINMinisterio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirectsCellule embargo - bureau E 2Tel. (33) 1 44 74 48 93 Fax (33) 1 44 74 48 97MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales Tel. (33) 1 43 17 59 68 Fax (33) 1 43 17 46 91IRELANDDepartment of Enterprise Trade and Employment Licensing Unit Earlsfort CentreLower Hatch St.Dublin 2 Ireland Tel. (353) 1 631 2121 Fax (353) 1 631 2562ITALYMinistero degli Affari esteri D.G.A.E.-Uff. X Roma Tel. (39) 06 36 91 37 50 Fax (39) 06 36 91 37 52Ministero del Commercio estero Gabinetto Roma Tel. (39) 06 59 93 23 10 Fax (39) 06 59 64 74 94Ministero dei Trasporti Gabinetto Roma Tel. (39) 06 44 26 71 16/84 90 40 94 Fax (39) 06 44 26 71 14LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences 21, rue Philippe II L - 2340 Luxembourg Tel. (352) 478 23 70 Fax (352) 46 61 38NETHERLANDSBelastingsdienst/Douane centrale dienst voor in- en uitvoer Team II Postbus 3003 9700 RD Groningen Nederland Tel. (31) 50 5238111 Fax (31) 50 5232210 e-mail: cdiusgs@bart.nlAUSTRIABundesministerium fÃ ¼r Wirtschaft und Arbeit Stubenring 1 A - 1030 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386PORTUGALMinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo Rilvas P - 1350-179 Lisboa Tel. (351) 21 394 60 72 Fax (351) 21 394 60 73FINLANDUlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN - 00161 Helsinki/Helsingfors Tel. (358) 9 16 05 59 00 Fax (358) 9 16 05 57 07SWEDENRegeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46) 8 405 10 00 Fax (46) 8 723 11 76UNITED KINGDOMExport Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44) 20 7215 0594 Fax (44) 20 7215 0593Export Control Organisation Department of Trade and Industry Kingsgate House66-74 Victoria StreetLondon SW1E 6SW United Kingdom Tel. (44) 171 215 6740 Fax (44) 171 222 0612ANNEX IIRough diamonds referred to in Article 2(1)>TABLE>ANNEX IIIRound logs and timber products referred to in Article 2(2)>TABLE>